Justice BAER,
concurring.
I concur in the reversal of the Commonwealth Court’s order, but distance myself from the Court’s reliance upon In re Nomination Petition of Guzzardi, — Pa. -, 91 A.3d 701, 2014 WL 1758139 (2014) (per curiam order with opinion to follow), for the proposition that nunc pro tunc principles cannot apply to cure a fatal defect under Section 1104(b)(3) of the Ethics Act, 65 Pa.C.S. § 1104(b)(3). While I believe that nunc pro tunc principles may apply to cure a fatal defect in a nomination petition, see Guzzardi, supra, (Baer, J., dissenting), the candidate herein did not satisfy the requisites for such relief.
Justice TODD joins.